Citation Nr: 1734155	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2. 

2.  Entitlement to service connection for Parkinson's disease.  

3.  Entitlement to service connection for chloracne. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.   

Service connection for diabetes mellitus was initially denied in a July 2002 rating decision.  The Veteran was notified of this decision and did not appeal.  Thus, the Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156 (c) must be applied in this case.  38 C.F.R. § 3.156 (c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156 (a) (which defines new and material evidence).

When this claim was pending, service personnel records that existed but were not part of the record at the time of the December 2002 rating decision were associated with the file; these records were associated with the file in September 2011.  These records are relevant to the claim for service connection for diabetes mellitus since the Veteran is alleging that he served in Vietnam and this disease is a presumptive disease for herbicide exposure.  The records existed at the time of the December 2002 decision but were not associated with the claims file at that time.  Thus, the earlier rating decision, accordingly, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156 (c) applies, and the claim for service connection for diabetes mellitus must be reconsidered.  This issue has been recharacterized as above on the title page.

The Board acknowledges that additional evidence has been added to the record since the June 2015 statement of the case.  The Veteran submitted a June 2017 statement by Dr. Browning.  To the extent this evidence was submitted by the Veteran, automatic waiver applies.  38 U.S.C. § 7105 (e)(1) (West 2014).  

The RO also added additional evidence to the record.  In March 2016, the RO associated a VA memo with the file and in December 2015, the RO associated VA treatment records with the file.  The Board finds that this additional evidence is duplicative of evidence already considered by the RO at the time of the June 2015 statement of the case.  The March 2016 VA memo discusses the service records and other evidence of record at the time of the June 2015 statement of the case.  The RO concluded in the March 2016 VA memo that the Veteran was not exposed to agent orange in active service, the same conclusion reached in the June 2015 statement of the case.  The VA treatment records show that the Veteran continued to be treated for diabetes mellitus and this medical evidence was already of record and considered by the RO.  The Board finds that the evidence is duplicative of evidence already considered by the RO in this claim and therefore, a waiver is not warranted and referral to the originating agency is not required.  38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of service connection for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of the Vietnam during the Vietnam era and he was not otherwise exposed to herbicides in active service.   

2.  Diabetes mellitus type 2 did not manifest in active service or until years after service, and is not otherwise etiologically related to active service.

3.  Parkinson's disease did not manifest in active service or within one year of service separation, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type 2 are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claims.  Here, the Veteran was provided adequate notice.  See the November 2011 VA letter.  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and personnel records have been obtained and are associated with the file.  The RO searched for evidence as to whether the Veteran served in the Republic of Vietnam.  The record shows that the RO contacted the National Personnel Records Center (NPRC) to obtain information as to whether the Veteran served in country in Vietnam or was exposed to herbicides.  The responses are part of the record.  The RO issued a memorandum in March 2012 and concluded that the Veteran was not exposed to herbicides in service.  VA treatment records and private medical evidence and medical statements are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

A VA medical opinion and examination were not provided for the issue of service connection.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the diabetes mellitus or Parkinson's disease are associated to service.  There is no evidence of the claimed disabilities in active service or any association to service.  As discussed in detail below, the weight of the evidence shows that the Veteran was not exposed to herbicides in service.  There is probative evidence establishing that the current disabilities manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claims.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, diabetes mellitus and organic disease of the nervous system such as Parkinson's disease are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  Type II (adult-onset) diabetes mellitus, chloracne, and Parkinson's disease are presumptive diseases.  38 C.F.R. § 3.309 (e).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis 

The Veteran contends that service connection is warranted for the diabetes mellitus type 2 and Parkinson's disease because these disease are related to active service.  He asserts that he was exposed to herbicides in active service.  The Veteran stated that he was in Vietnam, at the Vietnam Airbase, in June 1969 on TDY and he was assigned to maintenance.  See the September 2011 statement in support of claim.  

In a September 2013 statement, the Veteran indicated that when he was on TDY from Okinawa to Vietnam, he was attached to a maintenance crew and worked with a weapons unit.  He stated that they repaired all weapons and vehicles.  The Veteran indicated that some vehicles, they cleaned the dirt and mud and would repair the vehicles in Vietnam.  He stated that the ones that needed major repairs were flown back to Okinawa for repairs, and then were flown back to Vietnam.  The Veteran indicated that he remembered doing this mission at least four times during 1968.  He indicated that he was with the "HQ USA MAINT OPS DIR USARYIS."  The Veteran stated that this information should be with his TDY papers in the records center, but he was told that his records were burned during the fire but there should be other ways to check this information.  The Veteran indicated that he did not have any disabilities before he went to the military and he felt that all of his health issues were caused by the exposure to the agent orange herbicide when his crew was repairing all of those weapons and vehicles that still had the residuals of herbicides.  See the September 2013 statement.  

The Board finds that the weight of the evidence establishes that the Veteran did not serve in country in the Republic of the Vietnam during the Vietnam era, and he was not exposed to herbicides in active service.  

The records shows that in March 2012, the RO made a Personnel Information Exchange System (PIES) request for evidence of the Veteran's Vietnam service.  The National Personnel Records Center (NPRC) responded that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.    

The record shows that the Veteran asserted that he was in Vietnam in 1968 and in June 1969.  A review of the Veteran's service records shows no service in the Republic of Vietnam or service in the Republic of Vietnam during June 1968.  Service personnel records show that the Veteran was assigned to Fort Gordon, Georgia, during June 1968.  The Veteran was assigned to the 555th Maintenance Company in Okinawa from December 31, 1968 to June 5, 1970.  His military occupation specialty was auto mechanic.  The Department of Defense does not confirm any use, testing, or storage of tactical herbicides at Okinawa, Japan.  

Therefore, there is no probative evidence to support a finding of exposure to Agent Orange or any herbicides in Okinawa or at any other location during active service.    

Setting aside the Agent Orange presumptions, the Board also notes that the Veteran's service treatment and personnel records contain no indication that he was exposed to Agent Orange or any other herbicide agent in active service.  The Veteran's contention that he was exposed to Agent Orange residue as a result of working as a mechanic on vehicles that were in Vietnam appears to amount to speculation on his part and is not probative as to whether or not he was exposed to Agent Orange, particularly in light of the service records showing service outside of Vietnam. 

While the Veteran is competent to describe an observable event such as having a substance touch his skin or touching an object, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to Agent Orange are not competent and have no probative value. 

Consequently, the Veteran's claim of service connection for diabetes mellitus type 2 does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for certain diseases, including diabetes mellitus type II, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).

Although the evidence does not support a presumptive link between the Veteran's claimed disorder and his active service, however, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board finds that the weight of the competent and credible evidence of record show that the earliest notation of a diagnosis of diabetes mellitus type 2 is in 1999, over 25 years after service separation.  See the private medical records by Dr. Browning which note a diagnosis of diabetes mellitus in June 1999 and thereafter.  There is no competent evidence which relates this disease to active service or to disease or injury in service.  The Veteran has not submitted competent evidence to link the development of this disorder to the time that he served on active duty.

In addition to the reasons and bases discussed above, the service treatment records do not contain notations of complaints or findings relating to diabetes mellitus type 2.  No abnormalities with respect to such condition was noted in the separation examination report.  The Veteran does not contend otherwise, nor has he alleged continuity of symptomatology since service.  As noted, diabetes mellitus type 2 was first diagnosed many years after active service, well beyond the period for establishing service connection as a chronic disease on a presumptive basis.  See 38 C.F.R. § 3.307 (c).  There is no evidence of any symptoms during the presumptive period that could have been early manifestations of diabetes mellitus type 2.  The Veteran separated from active service in June 1970.  He was afforded a VA medical examination in June 1971.  Examination of the endocrine system was normal.  The report does not document symptoms or diagnosis of diabetes mellitus type 2.    

Further, the lack of any evidence including lay evidence of symptoms during active service which have continued to the present day weighs against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).

Finally, there is no evidence indicating that the Veteran's diabetes mellitus type 2 may be associated with active service on any basis, other than the Veteran's conclusory generalized lay statement alleging a nexus between the diabetes mellitus type 2 and active service, and such does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010).

As for any direct assertions by the Veteran, or any representative that there exists a medical relationship between the Veteran's diabetes mellitus type 2and service, the Board notes that the matter of the etiology of the disease here at issue is one within the province of trained professionals.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the specific matter of the etiology of diabetes mellitus type 2 is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, in this case, lay assertions of medical nexus have no probative value. 

The Board finds the weight of the competent and credible evidence shows that the diabetes mellitus type II did not manifest in service, first manifested many years after active service, and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection, and the claim for service connection is denied. 

Regarding the claim for service connection for Parkinson's disease, the Board finds the weight of the competent and credible evidence shows that Parkinson's disease did not manifest in service and was not manifested within one year of service separation.  The Board finds the weight of the competent and credible evidence shows that the Veteran does not have a clear diagnosis of Parkinson's disease that is related to active service.

The Veteran's claim of service connection for Parkinson's disease does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 because the Veteran did not service in the Republic of Vietnam and was not exposed to herbicides in active service.  

The service treatment records do not show treatment or diagnosis of Parkinson's disease.  The April 1970 separation examination report indicates that there were no defects detected on exam.  The Veteran separated from active service in June 1970.  He was afforded a VA medical examination in June 1971.  Neurologic examination was normal.  The report does not document symptoms or diagnosis of Parkinson's disease.    

There is no competent evidence of record showing a diagnosis of Parkinson's disease compensable to 10 percent within one year from service separation.  The first evidence in the claims file of possible symptoms of Parkinson's disease was in 1999 when tremors of the hands were noted.  See the private treatment records by Dr. Browning.  A November 2006 VA treatment record indicates that the Veteran may have Parkinson's disease.  A May 2017 statement by Dr. Browning indicates that the Veteran had the early stages of Parkinson's disease.  Thus, presumptive service connection pursuant to  C.F.R. § 3.307(a) is not warranted.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of Parkinson's disease either during active service or continuously since service separation.  The Veteran did not present any lay evidence of Parkinson's disease symptoms in active service and continuously after active service.  As noted, the record first documents possible symptoms of a Parkinson's disease in 1999.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic and continuous symptoms of Parkinson's disease until decades after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

Finally, there is no evidence indicating that the Veteran's Parkinson's disease may be associated with active service on any basis, other than the Veteran's conclusory generalized lay statement alleging a nexus between the Parkinson's disease and active service, and such does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010).

The Veteran, as a lay person, is not competent to render a medical diagnosis or provide a medical opinion as to the onset and etiology of a disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  The Veteran has not submitted or identified any competent evidence that establishes that the Parkinson's disease is related to active service.  

The Board finds the weight of the competent and credible evidence shows that the Parkinson's disease did not manifest in service, first manifested many years after active service, and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection, and the claim for service connection is denied. 




ORDER

Entitlement to service connection for diabetes mellitus type 2 is denied. 

Entitlement to service connection for Parkinson's disease is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

Regarding the claim for service connection for chloracne, the Board finds that there is competent evidence of symptoms of a skin disorder.  The Veteran asserts that he has chloracne due to exposure to herbicides in active service.  The Board notes that as discussed above, the weight of the evidence shows that the Veteran did not have herbicide exposure in active service.  Thus, service connection on a presumptive basis based upon exposure to herbicide agents is not for application.  See 38 C.F.R. § 3.307 (a)(6)(iii).  

However, the Veteran may establish service connection for chloracne on a direct basis.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Consequently, as no VA examination of the Veteran's skin disorder has been afforded to him, a remand is necessary in order to obtain an adequate examination and medical opinion in this case.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Provide the Veteran with an appropriate examination to determine the nature and etiology of the claimed skin disorder.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

a).  The examiner should report whether the Veteran has a diagnosis of chloracne.  

b). The examiner must identify any skin disorder the Veteran has had during the appeal period.  

c).  For any skin disorder diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the skin disorder was caused or aggravated by the Veteran's military service.  Please inform the examiner that the Veteran was not exposed to Agent Orange during his military service. 

An explanation for all opinions expressed must be provided.

2.  Readjudicate service connection for chloracne.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


